DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment has entered on 31 October, 2019 has a total of 20 claims pending in this application. Claims 3-12, 15-17 and 20 has been currently amended. No claim has been canceled or newly added. As a result, claims 1-20 are now pending in this application. There are 3 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.

                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/06/2020 has been considered by the examiner.

                                                Drawings
The applicant’s drawings submitted on 11/01/2019 and 01/31/2020 is acceptable for examination purposes.
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michael Conover et al. (Patent Pub. Application no.: US 2017/0214589 A1 (hereinafter "Conover ") in view of Prakriya; Mahesh et al. (Patented Publication Application no.: US 6154220 A (hereinafter "Prakriya”). 

With respect to claim 1, Conover teaches amethod for detecting clusters in graphs, the method comprising: obtaining, by one or more computing devices, graph data descriptive of a first graph that comprises a plurality of nodes and a plurality of edges, each edge connecting two of the nodes (see Abstract: obtains a graph of a social network, wherein the graph includes a set of nodes representing members of the social network and a set of edges representing relationships between pairs of the members, and Para [0027], teaches edges 218 may represent relationships and/or interaction between pairs of nodes 216 in graph 202); 
generating, by the one or more computing devices, one or more node elements for each of the plurality of nodes, the one or more node elements for each node respectively corresponding to the one or more communities associated with such node nodes 216 and/or edges 218 may contain attributes 220 (i.e. elements) that describe the corresponding entities, objects, associations, and/or relationships in the online professional network, for example, a node representing a member may include attributes such as name, username, industry, title, seniority, password, and/or email address); 
assigning, by the one or more computing devices, each of the plurality of edges to one of the node elements of each node connected by such edge to generate an element graph (see Para [0028], an edge representing a connection between the member and another member may have attributes such as a time at which the connection was made, the type of connection and [0029] teaches a grouping apparatus 222 may use graph 202 to calculate a set of clusters 224 of users in the social network.  To calculate clusters 224, grouping apparatus 222 may use a community-detection technique); 

However, Conover does not explicitly show “wherein obtaining, by the one or more computing devices, the graph data descriptive of the determining, by the one or more computing devices, a plurality of ego-nets respectively for the plurality of nodes; partitioning, by the one or more computing devices, the ego-net for each node into one or more communities; partitioning, by the one or more computing devices, the element graph into a plurality of clusters; and providing, by the one or more computing devices, the plurality of clusters as a result”.

layout system determines which of the records A-H within hierarchically graph has the most relationships, i.e., will have the most connectors to the nodes representing the other records in the graph (Examiner notes the ego-network is a particular type of network which specifically maps the connections of and from the perspective of a node));
partitioning, by the one or more computing devices, the ego-net for each node into one or more communities (see col. 2 lines 52-54, the first block of the rectilinear layout system recursively partitions the graph and valid candidate locations for the node/sub-graph are calculated); 
partitioning, by the one or more computing devices, the element graph into a plurality of clusters (see col. 2 lines 1-4, partitions the remaining items into clusters (sub-graphs) of related nodes.  Multiple location groups are created that are relative to the focus node for the graph and each sub-graph is assigned to a location group); and
 providing, by the one or more computing devices, the plurality of clusters as a result (see col. 2 lines 66-67 and col 3 lines 1-3, produced the graphs by the rectilinear layout system, wherein the graph contains one or more clusters of nodes in which the nodes are usually grouped closer relative to each other than nodes in different clusters)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Conover’s method for interaction within a 

Claims 13 and 18 are substantially similar to claim 1, and therefore likewise rejected.
Regarding claim 2, Conover teaches determining, by the one or more computing devices, the plurality of ego-nets respectively for the plurality of nodes comprises determining, by the one or more computing devices, for each of the plurality of nodes, a subgraph induced by a neighborhood of such node (see Anstract: the system uses the graph to identify a subset of the members with high betweenness centrality within a subgraph that includes a first group in the social network and a second group in the social network).  
Claims 14 and 19 are substantially similar to claim 2, and therefore likewise rejected.
Regarding claim 3, Conover teaches wherein assigning, by the one or more computing devices, each of the plurality of edges to one of the node elements of each edges 218 may represent relationships and/or interaction between pairs of nodes 216 in graph 202, for example, edges 218 may be directed and/or undirected edges that specify connections between pairs of members, education of members at schools, employment of members at companies, following of a member or company by another member, business relationships and/or partnerships between organizations, and/or residence of members at locations).  

Claims 17 and 20 are substantially similar to claim 3, and therefore likewise rejected.
Regarding claim 4, Conover and Prakriya combined teach p Page 3 of 9artitioning, by the one or more computing devices, the element graph into the plurality of clusters comprises partitioning, by the one or more computing devices, the element graph into a plurality of non-overlapping clusters within the element graph (see Prakriya: col. 8 lines 16-24, the rectilinear layout system 200 now routes connectors between the nodes 304-306 to represent the relationships among the records D, E and F, as shown in FIG. 6B, and so that there is no overlap between connectors or with nodes); and providing, by the one or more computing devices, the plurality of clusters as the result comprises providing, by the one or more computing devices, the plurality of non-overlapping clusters as the result (see Prakriya col. 8 lines 6-13, the coordinates for sub-group 601 are calculated to center the node 304 relative to, and to avoid overlap with, the focus node 306.  Similarly, the coordinates of the sub-group 602 are calculated to avoid overlap with the focus node 304 and the sub-group 601).  
Claim 15 is substantially similar to claim 4, and therefore likewise rejected.
Regarding claim 5, Conover and Prakriya combined teach partitioning, by the one or more computing devices, the element graph into the plurality of clusters comprises: partitioning, by the one or more computing devices, the element graph into a plurality of non-overlapping clusters within the element graph (see Prakriya col. 8 lines 16-24, the rectilinear layout system 200 now routes connectors between the nodes 304-306 to represent the relationships among the records D, E and F, as shown in FIG. 6B, and so that there is no overlap between connectors or with nodes); and mapping, by the one or more computing devices, the plurality of non-overlapping clusters of the element graph to the first graph to form a plurality of overlapping clusters within the first graph (see col. 8 lines 16-24); and providing, by the one or more computing devices, the plurality of clusters as the result comprises providing, by the one or more computing devices, the plurality of overlapping clusters as the result (see Prakriya:col. 2 lines 66-67 and col 3 lines 1-3, produced the graphs by the rectilinear layout system, wherein the graph contains one or more clusters of nodes in which the nodes are usually grouped closer relative to each other than nodes in different clusters).  

Claim 16 is substantially similar to claim 5, and therefore likewise rejected.
Regarding claim 6, Conover and Prakriya combined teach wherein partitioning, by the one or more computing devices, the ego-net for each node into one or more communities comprises using, by the one or more computing devices, a first partitioning algorithm on the ego-net for each node (see Prakriya: col. 2 lines 52-54, the first block of the rectilinear layout system recursively partitions the graph and valid candidate locations for the node/sub-graph are calculated), and col. 11 lines 36-41, The Database Designer implementation partitions the graph into a series of sub-graphs, positions each node in each one of the sub-graphs through recursive processing, and then routes connectors among the nodes once the nodes are precisely located on the layout surface for the sub-graph (top level)).  
Regarding claim 7, Conover and Prakriya combined teach wherein partitioning, by the one or more computing devices, the element graph into the plurality of clusters comprises using, by the one or more computing devices, a second partitioning algorithm on the element graph (see Prakriya: col. 2 lines 1-4, partitions the remaining items into clusters (sub-graphs) of related nodes.  Multiple location groups are created that are relative to the focus node for the graph and each sub-graph is assigned to a location group, and col. 10 lines 39-47, the rectilinear layout system decomposes the relationships in the current sub-graph to create lower level sub-graphs (block 807), sorts the sub-graphs (block 809) and assigns them to location groups (block 811));.  

Page 4 of 9 Regarding claim 8, Conover and Prakriya combined teach partitioning: partitioning, by the one or more computing devices, the ego-net for each node into one or more communities comprises using, by the one or more computing devices, a first the first block of the rectilinear layout system recursively partitions the graph and valid candidate locations for the node/sub-graph are calculated), and col. 11 lines 36-41, The Database Designer implementation partitions the graph into a series of sub-graphs, positions each node in each one of the sub-graphs through recursive processing, and then routes connectors among the nodes once the nodes are precisely located on the layout surface for the sub-graph (top level)); and 
partitioning, by the one or more computing devices, the element graph into the plurality of clusters comprises using, by the one or more computing devices, a second partitioning algorithm on the element graph (see Prakriya: col. 2 lines 1-4, partitions the remaining items into clusters (sub-graphs) of related nodes.  Multiple location groups are created that are relative to the focus node for the graph and each sub-graph is assigned to a location group, and col. 10 lines 39-47, the rectilinear layout system decomposes the relationships in the current sub-graph to create lower level sub-graphs (block 807), sorts the sub-graphs (block 809) and assigns them to location groups (block 811)); 
wherein the second partitioning algorithm is the same algorithm as the first partitioning algorithm (see Prakriya: col. 11 lines 44-50, when the graph is partitioned into sub-graphs, a Connected Graph (i.e. a connected component algorithm) data structure is created for each sub-graph.  The invention also creates a location group data structure for each location group on a layout surface, and a space map data structure for the layout surface associated with each sub-graph and each location group).  

Regarding claim 9, Conover and Prakriya combined teach partitioning, by the one or more computing devices, the ego-net for each node into one or more communities comprises using, by the one or more computing devices, a first partitioning algorithm on the ego-net for each node (see Prakriya: col. 2 lines 52-54, the first block of the rectilinear layout system recursively partitions the graph and valid candidate locations for the node/sub-graph are calculated), and col. 11 lines 36-41, The Database Designer implementation partitions the graph into a series of sub-graphs, positions each node in each one of the sub-graphs through recursive processing, and then routes connectors among the nodes once the nodes are precisely located on the layout surface for the sub-graph (top level)); and 
partitioning, by the one or more computing devices, the element graph into the plurality of clusters comprises using, by the one or more computing devices, a second partitioning algorithm on the element graph (see Prakriya: col. 2 lines 1-4, partitions the remaining items into clusters (sub-graphs) of related nodes.  Multiple location groups are created that are relative to the focus node for the graph and each sub-graph is assigned to a location group, and col. 10 lines 39-47, the rectilinear layout system decomposes the relationships in the current sub-graph to create lower level sub-graphs (block 807), sorts the sub-graphs (block 809) and assigns them to location groups (block 811)); 
wherein the second partitioning algorithm is a different algorithm from the first partitioning algorithm (see col. 2 lines 58-61, connector routing is completely localized at each sub-graph level since there is no connection between two non-focus nodes at different sub-graph levels).  

Regarding claim 10, Conover and Prakriya combined teach partitioning, by the one or more computing devices, the ego-net for each node into one or more communities comprises using, by the one or more computing devices, a first partitioning algorithm on the ego-net for each node col. 2 lines 52-54, the first block of the rectilinear layout system recursively partitions the graph and valid candidate locations for the node/sub-graph are calculated), and col. 11 lines 36-41, The Database Designer implementation partitions the graph into a series of sub-graphs, positions each node in each one of the sub-graphs through recursive processing, and then routes connectors among the nodes once the nodes are precisely located on the layout surface for the sub-graph (top level)); and 
partitioning, by the one or more computing devices, the element graph into the plurality of clusters comprises using, by the one or more computing devices, a second partitioning algorithm on the element graph (see Prakriya: col. 2 lines 1-4, partitions the remaining items into clusters (sub-graphs) of related nodes.  Multiple location groups are created that are relative to the focus node for the graph and each sub-graph is assigned to a location group, and col. 10 lines 39-47, the rectilinear layout system decomposes the relationships in the current sub-graph to create lower level sub-graphs (block 807), sorts the sub-graphs (block 809) and assigns them to location groups (block 811)); 
each sub-graph.  The invention also creates a location group data structure for each location group on a layout surface, and a space map data structure for the layout surface associated with each sub-graph and each location group).  

Page5 of9Regarding claim 11, Conover and Prakriya combined teach partitioning, by the one or more computing devices, the ego-net for each node comprises partitioning, by the one or more computing devices, the ego-net for at least one of the nodes into two or more communities (see Prakriya: col. 2 lines 52-54, the first block of the rectilinear layout system recursively partitions the graph and valid candidate locations for the node/sub-graph are calculated); and 
generating, by the one or more computing devices, the one or more node elements for each of the plurality of nodes comprises generating, by the one or more computing devices, two or more node elements for the each of the at least one of the nodes (see Prakriya: Abstract teaches plots absolute coordinates for the focus node for the graph, the nodes of the sub-graphs, and the connectors within the sub-graphs, and creates connectors among the focus node for the graph and the appropriate nodes of the sub-graphs). 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conover and Prakriya in view of Bruce R. McQueary et al. (Patent Publication Application no.: US 2017/0316082 A1 (hereinafter “McQueary "). 
Regarding claim 12, Conover and Prakriya claim 1 as above. However, Conover and Prakriya do not explicitly show “wherein obtaining, by the one or more computing devices, the graph data descriptive of the graph comprises obtaining, by the one or more computing devices, the graph data descriptive of an undirected graph, the plurality of edges comprising undirected edges”.
However, McQueary teaches in his invention “wherein obtaining, by the one or more computing devices, the graph data descriptive of the graph comprises obtaining, by the one or more computing devices, the graph data descriptive of an undirected graph, the plurality of edges comprising undirected edges (see Para [0067], the graphs may be undirected, wherein a node may be connected with another node but the connection does not indicate the direction of the relationship. The motif analysis module 118 may simply transform the graph and make an undirected edge a pair of directed edges that point in opposite directions)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Conover’s method for interaction within a social network with the teachings of Prakriya’s method for creating graph to represent relationships among nodes to include the teaching of McQueary’s method for classifying a social media user to detect clusters in graphs. Conover, Prakriya and McQueary are in the same field of invention because all of them teach clustering graph data. One would .

                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chakrabarti; Deepayan et al. discloses US 2015/0213370 A1 method of inferring attribute labels for a user in a social networking system search.

Long; Bo discloses US 8195734 B1 combining multiple clusterings by soft correspondence.

                                                 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        2/04/2022


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162